Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered March 30, 1982, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal use of a firearm in the first degree (two counts), after a nonjury trial, and imposing sentence.
MEMORANDA, Second Dept., March, 1988
519
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), the evidence was legally sufficient to prove the defendant’s guilt of the crimes charged. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions, including the contention that the sentence was unduly harsh and excessive, and conclude that they are without merit. Kunzeman, J. P., Eiber, Kooper and Harwood, JJ., concur.